Citation Nr: 1716914	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  10-39 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychological disorder, to include post-traumatic stress disorder (PTSD) and adjustment disorder with anxious mood.  


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Upon denial by the Board in April 2014, the Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC), which remanded the psychiatric disability claim to the Board.  Subsequently, the Board issued a remand to the RO in October 2015.  The issue is once again before the Board.  

The Veteran and his spouse testified at a September 2011 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

Although the Veteran initially filed a claim for PTSD, the Veteran has also been diagnosed with adjustment disorder with anxious mood.  To afford the Veteran the broadest possible scope for his claim of entitlement to a psychological disorder, the issue has been recharacterized accordingly to that of entitlement to service connection for an acquired psychological disorder, to include adjustment disorder and PTSD.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  



FINDINGS OF FACT

The evidence of record establishes that the Veteran has an acquired psychological disorder which is at least as likely as not related to the Veteran's service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychological disorder, to include adjustment disorder and PTSD, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  Here, the Board is granting in full the benefit sought on appeal.  Therefore, the Board need not discuss whether there has been compliance with the VCAA because any noncompliance ultimately amounted to no more than harmless error.  38 C.F.R. § 20.1102 (2016).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II. Service Connection

Generally, service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).   

In order to establish service connection for an acquired psychiatric disorder such as PTSD, the evidence of record must include a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., a diagnosis under DSM-V); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2016).  

If a stressor claimed by the Veteran is related to "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, his lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the his service.  38 C.F.R. § 3.304(f)(3) (2016).  

For VA purposes, fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If a preponderance of the evidence supports a claim, or if a claim is in relative equipoise, the claimant shall prevail.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  If a preponderance of the evidence is against a claim, it will be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  If there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt goes to the claimant.  Gilbert, 1 Vet. App. at 53-54.  

The Board concludes, resolving reasonable doubt in the appellant's favor, that the criteria for service connection for an acquired psychological disorder, variously diagnosed, have been met. 

The first element, a current disability, is in part established by the VA examiner's diagnosis for adjustment disorder during the March 2013 VA examination.  Even though the examiner concluded that the Veteran did not have a conclusive diagnosis of PTSD, the examiner found that the Veteran did have a current diagnosis of adjustment disorder, with anxious mood.  

As for PTSD, both November 2010 and March 2013 VA examinations reached a negative conclusion for a diagnosis of PTSD, whereas a September 2011 private psychological evaluation, conducted by a PhD in clinical psychologist provides a positive diagnosis of PTSD.  A later VA examination concluded PTSD was not present.  In view of the holding favorable below, and the guidance in Clemons, concerning an acquired psychiatric disorder, the Board concludes that further resolution of this matter is not needed.

Reviewing the evidence of record, the Board finds that the second element of service connection-in-service stressors or events-has been met.  

Specifically, during the VA examinations for PTSD, the VA medical examiners identified certain events described by the Veteran as stressors, as defined above, that were not related to hostile military or terrorist activity, but adequate to support a diagnosis of PTSD.  In the April 2013 VA examination, three events were noted as stressors: 1) the Veteran's submarine went below "crush depth"; 2) the Veteran's submarine ran spy missions on North Korea, where the Veteran experienced low oxygen level; and 3) the Veteran's submarine hit the ocean floor while underwater.  Similarly, in the April 2016 VA examination, the Veteran's experience with crush depth was identified as the Stressor #1, and his experience with a spy mission on North Korea was quoted as the Stressor #2.   

Even though no official military records confirm the above in-service incidents, there is no evidence of record that contradicts them.  And the Veteran is competent to report his experiences.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence establishes that the Veteran's in-service events occurred for the purpose of service connection claim.  

Finally, the nexus requirement for entitlement of service connection is met because the March 2013 VA examiner identified a connection between the Veteran's in-service experiences with his emotional reactions to them.  

Indeed, the March 2013 VA examiner observed in the Remarks section of the report that the Veteran "worrie[d] about his emotional reactions when thinking or talking about his experiences while serving with the Navy during submarine exercise" when diagnosing the Veteran with adjustment disorder.  The examiner further stated in the Rationale section that the Veteran "becomes anxious and distressed by his experiences [in military]." 

Further, there is no evidence in the record that shows that the Veteran's current diagnosis is not related to his in-service experiences.  All medical records on file report no history of substance abuse except for some alcohol use during service.  The Veteran's social, marital, and family history seems stable with strong and close relationships with family members.  See, e.g., April 2013 VA Exam Report.  The September 2011 psychological evaluation indicates significant financial difficulties as recent stressor, death or surgeries of family members as adult stressors, and leg injury, drowning and shooting accidents as childhood stressors.  While there is no indication that the Veteran had difficulties in describing non-service related stressful events, the psychologist who conducted the September 2011 psychological evaluation stated that the Veteran demonstrated significant difficulty discussing details of his in-service experiences, and described some feelings of horror and helplessness.  Moreover, it is reported that given more time to think since retirement, the psychiatric symptoms have become more noticeable.

Therefore, the evidence is in equipoise in regards to whether a nexus exists.  Consequently, the Board resolves reasonable doubt in the Veteran's favor to find that the nexus element is met.  

In conclusion, considering the Veteran's claims file in its entirety, the Board finds that the evidence is at least in equipoise as to whether the Veteran's adjustment disorder is related to his in-service incidents.  Therefore, resolving reasonable doubt in his favor, the Board finds that service connection for an acquired psychological disorder, variously classified, is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for an acquired psychological disorder, variously classified, is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


